Case 9:19-cv-80968-BER Document 48 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No: 19-80968-CIV-REINHART


  PATRICK GLOVER,

                                Plaintiff,

  v.

  PALM BEACH STATE COLLEGE,

                          Defendant.
  _____________________________________/


                                    ORDER SETTING
                             DISCOVERY STATUS CONFERENCE

         THIS CAUSE comes before this Court upon the parties’ consent to Magistrate Judge

  jurisdiction over the final disposition of this case. It is hereby ORDERED AND ADJUDGED

  as follows:

          Pro Se Plaintiff and Defense Counsel shall appear before this Court on January 7, 2021

  at 2:00 p.m. at the United States Courthouse, 701 Clematis Street, West Palm Beach, Florida,

  33401, for a final discovery status conference before Magistrate Judge Bruce Reinhart. Plaintiff

  and defense counsel may appear telephonically for the pretrial conference by using the following

  conference call instructions: Dial 1-888-557-8511; Enter access code 4098267#; and Enter

  security code 1234#.

         ONE WEEK IN ADVANCE of this conference, Pro Se Plaintiff and Defense Counsel

  shall file a joint discovery status report which addresses the following:

         a.) what discovery has been propounded by each party;

         b.) whether the discovery requests have been answered;
Case 9:19-cv-80968-BER Document 48 Entered on FLSD Docket 05/08/2020 Page 2 of 2



         c.) the status of depositions, including:

                 1. the number of depositions already taken;

                 2. the number of remaining depositions and whether they have been scheduled;

                     and

                 3. an explanation of any delay in scheduling the remaining depositions;

         d.) the status of expert disclosures;

         e.) whether there are any outstanding discovery disputes;

         f.) whether the parties believe that a discovery status conference is needed; and

         g.) whether the parties can certify that all discovery will be completed by the discovery

             deadline.

         DONE and ORDERED in Chambers on May 8, 2020, at West Palm Beach in the

  Southern District of Florida.




                                                         BRUCE REINHART
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
